





Exhibit 10.1


THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
THIS THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT (herein called this
"Amendment") made as of April 29, 2004 by and among M/I FINANCIAL CORP., an Ohio
corporation ("Financial"), M/I HOMES, INC. (formerly known as M/I Schottenstein
Homes, Inc.), an Ohio corporation ("M/I Homes") (Financial and M/I Homes are
sometimes hereinafter referred to collectively as the "Borrowers"), and GUARANTY
BANK, a federal savings bank ("Bank"),
W I T N E S S E T H:
 
WHEREAS, Borrowers and Bank have entered into that certain Revolving Credit
Agreement dated as of May 3, 2001 (as heretofore amended, the "Original Credit
Agreement"), for the purposes and consideration therein expressed, pursuant to
which Bank became obligated to make loans to Borrowers as therein provided; and
 
WHEREAS, Borrowers and Bank desire to amend the Original Credit Agreement as
provided herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Credit Agreement, in
consideration of the loans which may hereafter be made by Bank to Borrowers, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:
 
ARTICLE I.
 
Definitions and References
 
Section 1.1.  Terms Defined in the Original Credit Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Credit Agreement shall have the same meanings whenever
used in this Agreement.
 
Section 1.2.  Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2
 
 "Amendment" means this Third Amendment to Credit Agreement.
 
"'Amendment Documents" means, collectively, this Amendment and the Renewal Note.
 
"Credit Agreement" means the Original Credit Agreement as amended hereby.
 
"Renewal Note" means a promissory note in the form attached hereto as Exhibit A.
 

     

--------------------------------------------------------------------------------

ARTICLE II.
 
Amendments to Original Credit Agreement
 
Section 2.1.  Definitions. The definition of "Commitment Period" in Section 1.1
of the Original Credit Agreement is hereby amended in its entirety to read as
follows:
 
"Commitment Period" shall mean the period from and including April 29, 2004
through and including April 28, 2005, which is 364 days after April 29, 2004, or
such earlier date as the Commitment shall terminate as provided herein, subject
to any extension of the Commitment Period pursuant to subsection 2.7 of this
Agreement.
 
Section 2.2.   Section 2.2 of the Original Credit Agreement is hereby amended in
its entirety to read as follows:
 
    2.2  Note. The Loans made by the Bank pursuant hereto shall be evidenced by
a promissory note of the Borrowers, substantially in the form of Exhibit A
attached hereto and made a part hereof (the "Note"), payable to the order of the
Bank and evidencing the obligation of the Borrowers to pay the aggregate unpaid
principal amount of the Loans made by the Bank, with interest thereon during the
Commitment Period and thereafter at a rate per annum equal to (i) in the case of
Prime Rate Loans, the Prime Rate in effect from time to time and (ii) in the
case of Eurodollar Rate Loans if permitted hereunder at such time, the
Eurodollar Rate determined for each such loan plus 1.50%, subject with respect
to each of the aforesaid interest rates to the default interest rate provisions
of subsection 2.6(c) hereof. Interest shall be payable in arrears and shall be
due on the fifteenth day of each month for the period ending on the last day of
the immediately preceding calendar month, beginning with May 15, 2004, and
continuing on the 15th day of each month thereafter, and on the last day of the
Commitment Period. If not sooner paid, the entire principal amount of the Loans
outstanding and any remaining unpaid interest on the Loans shall be due and
payable on, the last day of the Commitment Period. The Bank is hereby authorized
to record electronically or otherwise the date and amount of each Loan
disbursement made by the Bank and the date and amount of each payment or
prepayment of principal thereof, and any such recordation shall constitute
conclusive evidence, absent manifest error, of the accuracy of the information
so recorded; provided, however, the failure of the Bank to make any such
recordation(s) shall not affect the obligation of the Borrowers to repay
outstanding principal, interest, or any other amount due hereunder or under the
Note in accordance with the terms hereof and thereof. The Note shall (a) be
dated as of April 29, 2004, (b) be stated to mature on the last day of the
Commitment Period, and (c) bear interest from and including the date thereof on
the unpaid principal amount thereof from time to time outstanding at a rate per
annum equal to (i) in the case of Prime Rate Loans, the Prime Rate in effect
from time to time and (ii) in the case of Eurodollar Rate Loans, the Eurodollar
Rate determined for each such loan plus 1.50% subject with respect to each of
the aforesaid interest rates to the default interest rate provisions of
subsection 2.6(c) hereof.
 
Section 2.3.    Section 8 of the Original Credit Agreement is hereby amended by
adding a new Section 8.15 thereto to read as follows:
 

   2  

--------------------------------------------------------------------------------

    Bank hereby notifies Borrowers that pursuant to the requirements of the USA
Patriot Act (Title III of Pub L. 107-56 (signed into law October 26, 2001)) (the
"Act"), it is required to obtain, verify and record information that identifies
Borrowers, which information includes the name and address of Borrowers and
other information that will allow Bank to identify Borrowers in accordance with
the Act.
 
    Section 2.4.    Exhibits. Exhibit A (Form of Note) attached to this
Agreement is hereby substituted for Exhibit A to the Original Credit Agreement.
 
ARTICLE III.
 
Conditions of Effectiveness
 
    Section 3.1. Effective Date. This Amendment shall become effective as of the
date first above written when and only when Bank shall have received, at Bank's
office,
 1. a duly executed counterpart of this Amendment,
 2. the Renewal Note,
 3. a duly executed certificate of the president, chief executive officer, or
    chief financial officer and of the secretary of each Borrower certifying
    that (i) resolutions of its board of directors delivered to Bank in
    connection with the closing of the Original Credit Agreement authorize the
    execution, delivery, and performance of this Amendment and identifying the
    officers authorized to sign such instrument are in full force and effect,
    (ii) the specimen signatures of the officers so authorized which were
    delivered to Bank are true and correct, subject to the modification set
    forth in each such certificate, and (iii) the articles of incorporation and
    code of regulations of such Borrower delivered to Bank have not been amended
    since the date of the Original Credit Agreement (except as set forth in the
    attachment as Exhibit "A" to the certificate of M/I Homes),
 4. payment of a fee in the amount of $15,000 in immediately available funds,
    and
 5. each other document to be executed and delivered by Borrowers pursuant
    hereto or thereto.

ARTICLE IV.

Representations and Warranties


    Section 4.1.    Representations and Warranties of Borrowers. In order to
induce Bank to enter into this Amendment, each Borrower represents and warrants
to Bank that:

        (a)  The representations and warranties contained in Section 3 of the
Original Credit Agreement are true and correct at and as of the time of the
effectiveness hereof;

    3   

--------------------------------------------------------------------------------

 

        (b)  Each Borrower is duly authorized to execute and deliver this
Amendment and the other Amendment Documents and is and will continue to be duly
authorized to borrow and to perform its obligations under the Original Credit
Agreement. Each Borrower has duly taken all corporate action necessary to
authorize the execution and delivery of this Amendment and the other Amendment
Documents and to authorize the performance of the obligations of such Borrower
hereunder and thereunder;

        (c)  The execution and delivery by each Borrower of this Amendment and
the other Amendment Documents, the performance by each Borrower of its
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby do not and will not conflict with any provision of law,
statute, rule or regulation or of the articles of incorporation and bylaws of
such Borrower, or of any material agreement, judgment, license, order or permit
applicable to or binding upon such Borrower, or result in the creation of any
lien, charge or encumbrance upon any assets or properties of such Borrower.
Except for those which have been duly obtained, no consent, approval,
authorization or order of any court or governmental authority or third party is
required in connection with the execution and delivery by Borrowers of this
Amendment and the other Amendment Documents or to consummate the transactions
contemplated hereby and thereby; and

        (d)  When duly executed and delivered, each of this Amendment and the
other Amendment Documents will be a legal and binding instrument and agreement
of Borrowers, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency and similar laws applying to creditors' rights generally
and by principles of equity applying to creditors' rights generally.

ARTICLE V.

Miscellaneous

    Section 5.1.    Ratification of Agreement. The Original Credit Agreement as
hereby amended is hereby ratified and confirmed in all respects. Any reference
to the Credit Agreement in any Loan Document shall be deemed to refer to this
Amendment also. Any reference to the Note in any other Loan Document shall be
deemed to be a reference to the Renewal Note issued and delivered pursuant to
this Amendment. The execution, delivery and effectiveness of this Amendment, the
other Amendment Documents, shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of Bank under the Original
Credit Agreement or any other Loan Document nor constitute a waiver of any
provision of the Original Credit Agreement or any other Loan Document.

    Section 5.2.    Survival of Agreements. All representations, warranties,
covenants and agreements of Borrowers herein shall survive the execution and
delivery of this Amendment and the performance hereof, and shall further survive
until all of the Obligations are paid in full. All statements and agreements
contained in any certificate or instrument delivered by Borrowers hereunder or
under the Original Credit Agreement to Bank shall be deemed to constitute
representations and warranties by, or agreements and covenants of, Borrowers
under this Agreement and under the Original Credit Agreement.

    4   

--------------------------------------------------------------------------------

 

    Section 5.3.    Loan Documents. This Amendment and the other Amendment
Documents are each a Loan Document, and all provisions in the Original Credit
Agreement pertaining to Loan Documents apply hereto and thereto.
 
    Section 5.4.    Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas and any applicable
laws of the United States of America in all respects, including construction,
validity and performance.
 
    Section 5.5.    Counterparts; Fax. This Amendment may be separately executed
in counterparts and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment may be duly executed by facsimile or other electronic
transmission.
THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK
 






  5   

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.
 
GUARANTY BANK               M/I FINANCIAL CORP.






By:
 
 
By:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Randy Reid
 
Phillip G. Creek
 
Senior Vice President
 
Chief Financial Officer



M/I HOMES, INC.
 
By:
 

--------------------------------------------------------------------------------

 
Phillip G. Creek
 
Chief Financial Officer







  6   

--------------------------------------------------------------------------------




EXHIBIT A


RENEWAL PROMISSORY NOTE



  7   

--------------------------------------------------------------------------------




REVOLVING LOAN PROMISSORY NOTE
 
$30,000,000       Dallas, Texas               April 29, 2004
 
FOR VALUE RECEIVED, the undersigned M/I FINANCIAL CORP. and M/I HOMES, INC.
("Borrowers"), jointly and severally promise to pay to the order of GUARANTY
BANK (herein called "Bank"), the principal sum of Thirty Million Dollars
($30,000,000) or, if less, the aggregate unpaid principal amount of the Loans
made under this Note by Bank to Borrowers pursuant to the terms of the Loan
Agreement (as hereinafter defined), together with interest on the unpaid
principal balance thereof as hereinafter set forth, both principal and interest
payable as herein provided in lawful money of the United States of America at
the offices of the Bank, 8333 Douglas Avenue, Dallas, Texas or at such other
place within Dallas County, Texas, as from time to time may be designated by the
holder of this Note.
 
This Note (a) is issued and delivered under that certain Revolving Credit
Agreement dated as of May 3, 2001 among Borrowers and Bank (herein, as from time
to time supplemented, amended or restated, called the "Loan Agreement"), and is
the Note as defined therein, and (b) is subject to the terms and provisions of
the Loan Agreement, which contains provisions for payments and prepayments
hereunder and acceleration of the maturity hereof upon the happening of certain
stated events. Payments on this Note shall be made and applied as provided
herein and in the Loan Agreement. Reference is hereby made to the Loan Agreement
for a description of certain rights, limitations of rights, obligations and
duties of the parties hereto and for the meanings assigned to terms used and not
defined herein.
 
This Note is given in renewal and extension (but not in extinguishment or
novation) of that certain promissory note dated May 1, 2003, executed by
Borrowers payable to the order of Bank in the stated principal amount of
$30,000,000.
 
On the fifteenth (15th) day of each calendar month, beginning on May 15, 2004,
Borrower shall pay to the holder hereof all unpaid interest which has accrued on
the Loans through and including the last day of the immediately preceding
calendar month. The principal amount of this Note, together with all interest
accrued hereon, shall be due and payable in full on the last day of the
Commitment Period which, if it does not occur sooner pursuant to the terms of
the Loan Agreement, or if it is not extended pursuant to subsection 2.7,
Extension of Commitment Period, of the Loan Agreement, shall be April 28, 2005.
 
Prime Rate Loans (exclusive of any past due principal or interest) from time to
time outstanding shall bear interest on each day outstanding at the Prime Rate
in effect on such day. Eurodollar Rate Loans (exclusive of any past due
principal or interest) from time to time outstanding shall bear interest on each
day outstanding at the Eurodollar Rate determined for such day plus 1.50%.
Notwithstanding the foregoing provisions of this paragraph, if an Event of
Default has occurred and is continuing, all Loans from time to time outstanding
shall bear interest on each day outstanding at a rate per annum which is the sum
of (i) three percent (3.0%), and (ii) the rate which would otherwise be
applicable thereto, from the date of such non-payment until paid in full
(before, as well as after, judgment), and such interest shall be due and payable
immediately as it accrues. Notwithstanding the foregoing provisions of this
paragraph, if at any time the rate at which interest if payable on this Note
exceeds the maximum nonusurious rate of interest Bank is permitted to contract
for, take, charge, or receive with respect to the Loans (the "Maximum Rate"),
this Note shall bear interest at the Maximum Rate only but shall continue to
bear interest at the Maximum Rate until such time as the total amount of
interest accrued hereon equals (but does not exceed) the total amount of
interest which would have accrued hereon had there been no Maximum Rate
applicable hereto.
 

     1  

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing paragraph and all other provisions of this Note,
in no event shall the interest payable hereon, whether before or after maturity,
exceed the maximum amount of interest which, under applicable law, may be
charged on this Note, and this Note is expressly made subject to the provisions
of the Loan Agreement which more fully set out the limitations on how interest
accrues hereon. In the event applicable law provides for a ceiling under
Section 303 of the Texas Finance Code, that ceiling shall be the weekly rate
ceiling and shall be used in this Note for calculating the Maximum Rate and for
all other purposes. The term "applicable law" as used in this Note shall mean
the laws of the State of Texas or the laws of the United States, whichever laws
allow the greater interest, as such laws now exist or may be changed or amended
or come into effect in the future.
 
If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Note jointly and severally agree to pay reasonable
attorneys' fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.
 
Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suite
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.
 
No waiver by Bank of any of its rights or remedies hereunder or under any other
document evidencing or securing this Note or otherwise shall be considered a
waiver of any other subsequent right or remedy of Bank; no delay or omission in
the exercise or enforcement by Bank of any rights or remedies shall ever be
construed as a waiver of any right or remedy of Bank; and no exercise or
enforcement of any such rights or remedies shall ever be held to exhaust any
right or remedy of Bank.

    2   

--------------------------------------------------------------------------------

 

THIS NOTE AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT THE SAME ARE GOVERNED BY
APPLICABLE FEDERAL LAW.
 
M/I FINANCIAL CORP.              M/I HOMES, INC.






By:
 
 
By:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Phillip G. Creek
 
 
Phillip G. Creek
 
Chief Financial Officer
 
 
Chief Financial Officer






  3   

--------------------------------------------------------------------------------




M/I FINANCIAL CORP.
OFFICERS' CERTIFICATE
 
The undersigned officers of M/I Financial Corp., an Ohio corporation (the
"Corporation"), hereby certify that (i) the Action in Writing by the Sole
Shareholder of M/I Financial Corp., dated May 3, 2001, which was delivered to
Guaranty Bank (the "Bank") in connection with the closing of the Revolving
Credit Agreement, dated May 3, 2001, by and among the Corporation, M/I
Schottenstein Homes, Inc., an Ohio corporation ("M/I Homes") (the Corporation
and M/I Homes are sometimes hereinafter referred to as the "Borrowers") and the
Bank (the "Original Credit Agreement"), and which authorizes the execution,
delivery and performance of any amendments to the Original Credit Agreement
(each such amendment, an "Amended Credit Agreement") and identifies the officers
authorized to sign any Amended Credit Agreement, is in full force and effect
without amendment or modifications as of the date hereof, (ii) the specimen
signatures of the officers authorized to sign any Amended Credit Agreement,
which were delivered to the Bank in the M/I Financial Corp. Incumbency and
Signature Certificate, dated May 3, 2001 and certified by Paul S. Coppel, are
true and correct, except that J. Thomas Mason has subsequently replaced Paul S.
Coppel as Secretary of the Corporation, and (iii) the Articles of Incorporation
and Code of Regulations of the Corporation delivered to the Bank have not been
amended or modified since the date of the Original Credit Agreement.


 

--------------------------------------------------------------------------------

Phillip G. Creek, Chief Financial Officer and Treasurer



 
 

--------------------------------------------------------------------------------

J. Thomas Mason, Secretary

 
          Dated: ______________________, 2004


I, Phillip G. Creek, Chief Financial Officer and Treasurer of the Corporation
hereby certify that J. Thomas Mason is the duly elected, qualified and acting
Secretary of the Corporation and that the signature set forth above is his
signature.


                   


         Dated: _________________________, 2004





  1   

--------------------------------------------------------------------------------




M/I HOMES, INC.
OFFICERS' CERTIFICATE
 
The undersigned officers of M/I Homes, Inc. (formerly known as M/I Schottenstein
Homes, Inc.), an Ohio corporation (the "Corporation"), hereby certify that
(i) the Action of the Executive Committee of the Board of Directors of M/I
Schottenstein Homes, Inc. Without a Meeting, dated May 3, 2001, which was
delivered to Guaranty Bank (the "Bank") in connection with the closing of the
Revolving Credit Agreement, dated May 3, 2001, by and among the Corporation, M/I
Financial Corp., an Ohio corporation ("M/I Financial") (the Corporation and M/I
Financial are sometimes hereinafter referred to as the "Borrowers") and the Bank
(the "Original Credit Agreement"), and which authorizes the execution, delivery
and performance of any amendments to the Original Credit Agreement (each such
amendment, an "Amended Credit Agreement") and identifies the officers authorized
to sign any Amended Credit Agreement, is in full force and effect without
amendment or modifications as of the date hereof, (ii) the specimen signatures
of the officers authorized to sign any Amended Credit Agreement, which were
delivered to the Bank in the M/I Schottenstein Homes, Inc. Incumbency and
Signature Certificate, dated May 3, 2001 and certified by Paul S. Coppel, are
true and correct, except that J. Thomas Mason has subsequently replaced Paul S.
Coppel as General Counsel and Secretary of the Corporation, and (iii) the
Articles of Incorporation and Code of Regulations of the Corporation delivered
to the Bank have not been amended or modified since the date of the Original
Credit Agreement, except as set forth on Exhibit "A" attached hereto.


 

--------------------------------------------------------------------------------

Phillip G. Creek, Chief Financial Officer and Treasurer





 

--------------------------------------------------------------------------------

J. Thomas Mason, General Counsel and Secretary





I, Phillip G. Creek, Chief Financial Officer and Treasurer of the Corporation
hereby certify that J. Thomas Mason is the duly elected, qualified and acting
General Counsel and Secretary of the Corporation and that the signature set
forth above is his signature.




                   


          Dated: ______________________, 2004

     